Citation Nr: 1745694	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-20 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder with traumatic arthritis, sciatic neuropathy, and degenerative disc disease with radiculopathy, to include as secondary to service-connected coccyx fracture residuals.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1964 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  Unfortunately, a written transcript is not available due to an audio malfunction on the hearing recording.  The Veteran was informed of the malfunction in a March 2014 letter and provided an opportunity to request a new hearing in accordance with 38 C.F.R. § 20.717 (2016).  No response to this letter was received and the Board will therefore assume the Veteran does not desire another hearing.  In April 2014, the Board reopened the claim and remanded it for additional development.  In April 2017, the Board remanded it again for additional development.  


FINDING OF FACT

The probative evidence of record is at least in equipoise as to whether the Veteran's lumbar spine disorder with traumatic arthritis, sciatic neuropathy, and degenerative disc disease with radiculopathy is etiologically related to his service-connected coccyx fracture residuals.  


CONCLUSION OF LAW

The criteria for a grant of service connection for a lumbar spine disorder with traumatic arthritis, sciatic neuropathy, and degenerative disc disease with radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran contends that he has a lumbar spine disorder with traumatic arthritis, sciatic neuropathy, and degenerative disc disease with radiculopathy that was caused or aggravated by his service-connected coccyx fracture residuals.  

An August 1964 service treatment record notes that the Veteran fractured his coccyx after falling from a running board.  The Veteran has been service-connected for the residuals of a fractured coccyx since March 29, 1991.  

The earliest mention of low back pain in the Veteran's medical records is in a July 1990 VA treatment record in which the Veteran reported a past history of chronic low back pain; the provider's assessment was chronic low back pain and second degree lumbar spondylosis with muscle spasm.  

A February 2001 letter by a private treatment provider notes that, in January 1999, the Veteran slipped on ice at work and twisted his low back, resulting in treatment for an acute lumbar sprain/strain.  The letter also notes that, in June 2000, the Veteran hurt his low back while lifting a wheelchair into a school bus he was driving, resulting in further treatment for a lumbar sprain/strain.  The provider found it "difficult to tell" whether the Veteran's low back disorder was service-connected.  

In an August 2004 letter, a different private treatment provider opined that it was at least as likely as not that the Veteran's lumbar pain was related to his fractured coccyx.  For a rationale, the provider stated that the Veteran fractured his coccyx in 1964 and had current symptoms, but did not explain how the former could have caused the latter.  

The Veteran was afforded a VA examination in January 2005.  The examiner diagnosed degenerative arthritis of the lower facet joints.  The examiner noted that any opinion as to the etiology of the Veteran's current spondylosis would be based on mere speculation but opined that the Veteran's current spondylosis was "probably not related to the fractured coccyx."  The examiner offered no rationale for this opinion.  

In letters VA received in December 2012 and January 2014, the Veteran's sister reported that she observed the Veteran to have back symptoms upon his return from active duty service.  

The Veteran has provided a February 2014 examination by an additional private treatment provider.  The examiner diagnosed degenerative disc disease of the lumbar spine with disc bulges.  The examiner opined that the Veteran's current low back disorder was at least as likely as not related to his coccyx injury in service.  The examiner's rationale was that medical literature stated degenerative disc disease may have a traumatic cause and that the impact from the Veteran's coccyx fracture would have radiated upward to the lumbar vertebrae, resulting in trauma to those structures that rendered him more susceptible to further injury.  The examiner further opined that, but for the Veteran's fractured coccyx, his later back injuries would most likely not have been as serious or painful.  

The Veteran was afforded an additional VA examination in March 2015.  The examiner diagnosed degenerative arthritis, intervertebral disc syndrome, degenerative joint disease, and lumbar radiculopathy of the left leg.  Although the examiner later stated that this examination report included a nexus opinion, it did not.

The March 2015 VA examiner provided an addendum opinion in May 2017.  The VA examiner dismissed the February 2014 private examiner's opinion as based on insufficiently reliable sources.  The VA examiner found no evidence of a low back disorder prior to the Veteran's 1999 work injury.  For this reason, the examiner found that the Veteran's current low back disorder was most likely due to work-related injuries and aging.  The examiner cited the fact that the Veteran received workers' compensation for his low back disorder as confirmation that it was related to work injuries.  The examiner also cited literature to indicate that 90 percent of cases of coccydynia resolve without medical care or with conservative management.  The Board notes that coccydynia refers only to pain in the coccyx and neighboring region, not a fracture.  Dorland's Illustrated Medical Dictionary, 379 (32nd Ed. 2012).  

Of the medical opinions of record, two private opinions are favorable toward the Veteran's claim and two VA opinions are unfavorable.  The August 2004 private opinion and the January 2005 VA examination do not include sufficient rationales to explain their theories of causation.  Because "most of the probative value of a medical opinion comes from its reasoning," these opinions are therefore of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The March 2015 VA examiner's May 2017 addendum opinion was based in large part on a finding that the Veteran did not have a low back disorder prior to his January 1999 workplace injury.  As stated above, the Veteran's VA treatment records note a diagnosis of lumbar spondylosis in July 1990, nearly a decade before that workplace injury; that same record notes the Veteran's report of a past history of chronic low back pain, indicating onset at some indeterminate point prior to that date.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the February 2014 private examiner's opinion, which included a thorough rationale and was not based on an inaccurate view of the factual record, is the most probative evidence of record on the issue of nexus.  

In light of the totality of the circumstances, and giving the Veteran the full benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's lumbar spine disorder with traumatic arthritis, sciatic neuropathy, and degenerative disc disease with radiculopathy is etiologically related to his service-connected coccyx fracture residuals.  As the reasonable doubt created by the evidence must be resolved in favor of the Veteran, entitlement to service connection for a lumbar spine disorder with traumatic arthritis, sciatic neuropathy, and degenerative disc disease with radiculopathy is warranted as secondary to his service-connected coccyx fracture residuals.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  


ORDER

Service connection for a lumbar spine disorder with traumatic arthritis, sciatic neuropathy, and degenerative disc disease with radiculopathy is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


